DETAILED ACTION
This office action is response to 07/25/2022. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Allowable Subject Matter
2.       Claims 1-20 are allowed in light of the prior art made of record and Applicant’s argument on objection and rejection in Ex Parte Quayle Action.
Reasons for Allowance
3.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 14, the prior art of record, specifically Wagner (US 20200225332 A1) teaches a beam-steering system comprising: a substrate; a serpentine optical waveguide, disposed on the substrate, to guide optical radiation; and an array of coupler regions, formed in or on the serpentine optical waveguide, to emit the optical radiation toward a scene at an angle that varies in a first axis and a second axis with a wavelength of the optical radiation, the array of coupler regions comprising a first coupler region to delay optical radiation guided to a second coupler region in the array of coupler regions via the serpentine optical waveguide (Fig. 1, Abstract, FIGS. 1A-1D, different serpentine delay-line grating couplers for wavelength beam-steering.).
Prior art of record, LaChapelle(US 20180284245  A1) teaches a method for calibrating lidar systems, the method comprising: detecting, by one or more processors, a triggering event for performing calibration of a lidar system; causing, by one or more processors, the lidar system to not emit light during a calibration period; determining an amount of noise measured by the lidar system during the calibration period; generating, by the one or more processors, a noise level metric based on the amount of noise detected during the calibration period; and adjusting subsequent readings of the lidar system using the noise level metric (Fig.12,  and Abstract).
However, the prior arts of record fail to teach, make obvious, or suggest, a system for reducing Light Detection and Ranging (LIDAR) target broadening, identify, among the plurality of points, a first set of points for which energy returned to the detector exceeds a predetermined energy threshold, and identify, among the plurality of points, a first set of points  and a second set of points adjacent to the first set of points, wherein the second set of points has an associated range that differs from a range of the first set of points by less than a predetermined range threshold; define, as a border, an outline of the second set of points; and iteratively reduce laser power associated with the first set of points, acquire a new frame, identify the second set of points in the new frame, and define, as the border, outline of the second set of points in new frame  cause the border to converge to a stable size; and an output module including instructions  executed by the one or more processors that cause the one or more processors to output an estimated size of the object based, at least in part, on the stable size of the border, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689